Citation Nr: 0918393	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-42 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disorder of the lower 
extremities manifested by joint pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from January 2003 to May 2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

In her December 2004 substantive appeal (Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO in 
Montgomery, Alabama.  A hearing was scheduled for December 
2005.  However, she failed to report at her scheduled time 
and thus far has not offered an explanation for her absence.  
Accordingly, the Board will adjudicate the veteran's appeal 
as if the hearing request had been withdrawn.  38 C.F.R. § 
20.704(d) (2008).

This case previously reached the Board in December 2007.  At 
that time, the current claim of a disorder of the lower 
extremities was remanded for a VA medical examination.  The 
Veteran failed to report for her examination and has not 
offered any explanation for not appearing for the 
examination.  Under 38 C.F.R. § 3.655(b) (2008), when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim and without 
good cause, the claim shall be rated based on the evidence of 
record, which the Board will do in this case.


FINDINGS OF FACT

1.  The Veteran has not offered good cause for her failure to 
appear for her VA medical examination.

3.  The Veteran does not currently suffer from a diagnosed 
disorder of the lower extremities, bilaterally.


CONCLUSION OF LAW

A bilateral disorder of the lower extremities manifested by 
joint pain was not incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of a VCAA letter from the RO to the Veteran dated in July 
2003.  That letter essentially satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her 
about the information and evidence not of record that was 
necessary to substantiate her service connection claims; (2) 
informing her about the information and evidence that the VA 
would seek to provide; and (3) informing her about the 
information and evidence that she was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that she may submit any evidence 
in her possession that might pertain to the claim.  See 73 
Fed. Reg. 23,353 (Apr. 30, 2008).  Here, the presence or 
absence of notice of this element is of no consequence as it 
is no longer required by law.   

Further, the Board acknowledges the RO did not provide pre-
decisional VCAA notice that a disability rating and an 
effective date will be assigned if service connection is 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Regardless, since service connection is 
being denied, no disability rating or effective date will be 
assigned on this basis, so not providing additional notice 
concerning these downstream elements of the claim is moot 
and, therefore, at most harmless error.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, the Veteran has 
received all required notice in this case, such that there is 
no error in the content of VCAA notice.  

With regards to the timing of her VCAA notice, the Board 
observes that the RO issued the relevant VCAA notice prior to 
the January 2004 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error. 

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support her claim.  See 38 
U.S.C.A. § 5103A.  The RO has secured the Veteran's service 
treatment records (STRs).  The Veteran has also submitted 
personal statements in support of her claim.  

The Veteran has indicated that relevant private treatment 
records might exist.  See the Veteran's statement of July 
2003.  However, the Veteran has not provided adequate 
information to identify and locate those records as required 
by 38 C.F.R. §  3.159(c)(1).  Therefore, there is no duty to 
attempt to obtain these records on behalf of the Veteran.

The Board remanded the case for a VA medical examination in 
December 2007.  After the remand, the VA sent the Veteran 
mailings to the Veteran's last known address in March 2008 
and February 2009 informing the Veteran of the status of her 
appeal.  The Veteran last identified her address as [redacted] 
[redacted], [redacted] in her statement to the RO in 
September 2004.  The RO responded by mailing the Veteran her 
statement of the case (SOC) to that address in November 2004, 
along with the form for a substantive appeal (VA Form 9) and 
for making a statement to the VA (VA Form 21-4138).  The 
Veteran returned the VA Form 9 in December 2004, giving the 
Board jurisdiction to review her case.  The mailings 
undertaken by the RO after remand have been returned by the 
Post Office as "Undeliverable as addressed, no forwarding 
address on file."  During this time, the Veteran was 
scheduled for a VA medical examination by the RO; however, 
the Veteran failed to appear for the examination.  See the 
Compensation and Pension Exam Inquiry dated in December 2008.  
There is no indication in the file of returned mail 
indicating that the Veteran did not receive notification of 
her VA medical examination appointment, nor has the Veteran 
or the Veteran's representative made such an argument.  See 
the Informal Briefs Of Appellant In Appealed Case (Briefs) 
dated in January and March 2009.  

There is also no evidence that the Veteran has notified the 
VA that she has moved or provided the VA with a current 
address.  In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
held that: "[i]n the normal course of events, it is the 
burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
However, "where a mailing is returned as undeliverable and a 
claimant's claims file discloses other possible and plausible 
addresses, the BVA must attempt to locate the veteran at the 
alternative known addresses."  Cross v. Brown  9 Vet. App. 
18, 19 (1996) (citing Thompson v. Brown, 8 Vet. App. 169, 179 
(1995); Hyson v. Brown, 5 Vet.App. 262, 265 (1993)).  In 
order to rebut the presumption under current caselaw where 
the mailing was made to the latest address of record, the 
appellant must establish both that the mailing was returned 
as undeliverable and that there were other possible and 
plausible addresses available to the Secretary at the time of 
the BVA decision.  See Crain v. Principi,  17 Vet. App. 182, 
187 (Vet.App.,2003) (citing Davis v. Principi, 17 Vet. App. 
29, 37 (2003); Woods v. Gober, 14 Vet. App. 214, 220-21 
(2000); Cross, supra; and Thompson (Charles) v. Brown, 8 Vet. 
App. 169, 178-79 (1995)).

The obligation to pursue the Veteran at other addresses does 
not arise in this case because there is no indication that 
the earlier addresses contained in the record are plausible 
addresses for contacting the Veteran.  When the RO has had 
mail returned as "undeliverable" by the Post Office, the RO 
is obligated to review the record for another "possible and 
plausible" address for the Veteran.  Hyson, 5 Vet. App. at 
265.  In this case, the only two other addresses presented in 
the record are the addresses from documents sent by the 
Veteran in June 2003 and March 2004.  See the Veteran's 
designation of a representative and notice of disagreement.  
These records are remote in time and it is not plausible for 
the VA to assume that the Veteran has returned to addresses 
which are so remote in time.  

Furthermore, based on the caselaw providing guidance of the 
term "plausible," the VA must have some evidence to show 
that the Veteran could plausibly be located at one of the 
alternative addresses on record.  In Woods v. Gober, 14 Vet. 
App. 214, 220-221 (2000), the Veteran had returned to an 
address utilized on his benefits claim of his after 
hospitalization.  The fact that he might return to a prior 
address contained within the record was implied by the 
circumstances of hospitalization.  In other words, the 
records obtained by the VA showed that he had been released, 
which should have triggered the RO duty to attempt to contact 
the Veteran at the other address available within the record.  
Id.  Furthermore, in Cross, 9 Vet. App. at 19-20, the Veteran 
had transferred his case to a different RO, and the Veteran's 
new address was "within the Secretary's control when the 
Board decision was made and was therefore before the Board at 
that time."  In Crain v. Principi, the RO had mailed 
notification to the Veteran at an incorrect zip code, a clear 
error on the part of the VA.  17 Vet. App. 182, 189 (2003).  
In each of the above cases there was affirmative evidence 
before the VA to indicate where the Veteran might be located 
for proper notification.  That circumstance is not present in 
this case.  There is no evidence to indicate that the Veteran 
has returned to either of the addresses which are contained 
in the record.  Nor is there any indication in the case file 
that the Veteran has transferred her case management to 
another RO.  Finally, the address which the RO has used as 
the last known address of the Veteran does not contain errors 
which would prevent delivery.  Given these circumstances, the 
Board is satisfied that the RO has substantially complied 
with its remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Thus, the RO has adequately complied with 
its duty to assist the Veteran in finding evidence to support 
her claim.  See 38 U.S.C.A. § 5103A. 

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the U. S. Court of 
Appeals for Veterans Claims (Court) held a Veteran must show 
"(1) that a condition was 'noted' during service, (2) with 
evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Disorders diagnosed after discharge may still be service 
connected if all of the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  492 
F.3d at 1376-77.  Instead, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id. at 1377 (footnote omitted).  For 
example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4. 

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Disorder of the Lower 
Extremities Manifested by Joint Pain, Including as Aggravated 
by Service

The first requirement for a service-connection claim, on 
either a direct or as aggravated by service basis, is proof 
that the Veteran currently has the claimed disability.  
Shedden v. Principi, 381 F.3d at 1167.  The Veteran has 
indicated that she suffers from lower extremity joint pain.  
See the Veteran's claim dated in June 2003, statement dated 
in July 2003, notice of disagreement (NOD) dated in March 
2004, and substantive appeal (VA Form 9) dated in December 
2004. The Veteran is competent to testify to experiencing 
pain in the joints of her lower extremities.  Furthermore, 
her contention is supported by the findings of the Entrance 
Physical Standards Board proceedings dated in May 2003, which 
diagnosed the Veteran with "multiple lower extremity joint 
pain."  However, pain, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  

As noted earlier, the Veteran's claim was remanded for a VA 
medical examination to determine the nature and extent of any 
disability that she might have.  Ultimately, the Veteran 
failed to appear for her VA medical examination.  Under 
38 C.F.R. § 3.655(b), when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Applying this rule to the present case, 
the Board concludes that with no current diagnosis of a 
disability, the Veteran cannot be service connected for a 
bilateral disorder of the lower extremities manifested by 
joint pain, including as aggravated by service.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for a bilateral disorder of the 
lower extremities manifested by joint pain, including as 
aggravated by service, with no reasonable doubt to resolve in 
the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a disorder of the lower extremities 
manifested by joint pain is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


